Title: To John Adams from François Adriaan Van der Kemp, 3 September 1803
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld. Sept. 3. 1803

How Shall it be in my power, to paÿ you mÿ Sincere thanks for the favours with which you continue to honour me—even above mÿ warmest expectation. I was not vain enough to attend at So much condescendence from your part, to offer mÿ Inset—with your own hand—to your illustrious Academÿ—by which I received the most unequivocal pledge of your high approbation—a more than equivalent reward for my exertions.
By anticipation I expect its rejection, as—what intrinsic value it might possess—not Sufficiently adorned—to deserve a place among the records of that Assemblÿ. May I request your advice—if you think it proper, when I could find a friend (mr Platt) to correct the idiom—to have it published here? If not—I intended to Send it to mÿ respected friend—Dr Lindseÿ, London—Submitting its fate to his decision—If his judgment was as favourable as yours—He will—I am confident Smooth the roughness of mÿ diction—
This winter—I Shall devote in Studying over again your Defence and de Lolme—It Seems to me bÿ the varied attacks on a well formed Goverment—and the various illusory Essays to open a Safer road to arrive at a permanant Political happiness—that it might be useful to place the Same objects in a new point of view to refute cavils to answer objections, and display the advantages inherent to this form of Constitution.
If you Should judge Such a task not above my Strenght, provided you would favour me with your ideas on this Subject—I Should be inclined, as long no mere valiant Champion came forward to defend the cause of this fair one to enter the list of the combattants. I communicated my ideas to J. Luzac:—and expect his answer—How does that amiable man mourn, that he Survives his countrÿ! The blood boiled in mÿ veins, when I See that once happÿ Land—trampled upon by an insolent corsican at the head of his perfidious gallie Slaves—Would the Americans learn wisdom from the doom of that devoted People! They would Soon banish all foreign influence from their councils—and expiate their wanton foolishness by an active repentence—without aiming to repose, as long the Smallest jacobinical blot remained unattoned.
Permit me to assure you, that I am, with the highest respect and consideration / Dear Sir! / Your most obed. & obliged Servant

Fr. Adr. vanderkempP.S. If mÿ demand is not to presumtuous—you maÿ find—in the course of next winter, now and then, a moment to correct and enrich the inclosed lineaments—by which it might be enabled to produce an useful essaÿ—
